

BARNES GROUP INC.


MANAGEMENT INCENTIVE COMPENSATION PLAN
(as amended on December 27, 2017, effective with respect to
Award Period 2017)




SECTION 1. PURPOSE
The Management Incentive Compensation Plan (the "MICP") is designed to provide
incentive compensation opportunities to persons in key positions who contribute
importantly to the success of Barnes Group Inc. (the "Company").


SECTION 2. ADMINISTRATION
The MICP shall be administered by the Compensation Committee of the Board of
Directors of the Company, or its successor (the "Committee") unless otherwise
provided herein. Amounts paid or projected to be paid under the MICP are
referred to herein as "Awards."


SECTION 3. DEFINITIONS
3.1
"Award Period" shall mean the period of time within which Performance is
measured for the purpose of determining whether an Award has been earned. Unless
otherwise determined by the Committee, “Award Period” shall be a calendar year.

3.2
"Business Unit" shall mean a cost center, profit center or international
subsidiary within a Segment.

3.3
"Business Unit Fund" shall mean an amount equal to the sum, in the aggregate, of
the Individual Targets earned by all of the MICP participants in a Business
Unit.

3.4
"CEO" shall mean the President and Chief Executive Officer of the Company.

3.5
"Company Officer" shall mean an executive officer of the Company elected by its
Board of Directors.

3.6
"Fund" shall mean an amount equal to the sum, in the aggregate, of the
Individual Targets earned by all of the MICP participants in a Segment.

3.7
"Segment" shall mean the Corporate Office, Barnes Industrial or Barnes
Aerospace.

3.8
"Segment President" shall mean the president of Barnes Industrial or Barnes
Aerospace.

3.9
"Individual Target" shall mean the percentage of salary for each individual
participating in the MICP. The Committee will establish the Individual Target
for each MICP participant, by position title, salary grade, or other category
before or during the Award Period.

3.10
"Maximum" shall mean a Performance level at or above which the amount paid or
projected to be paid for an Award Period is equal to 300% of the Fund for the
corresponding Segment.

3.11
"Performance" shall mean the performance objectives established by the Committee
in advance, with respect to each Segment or Business Unit, as the case may be,
for an Award Period, for the purpose of determining whether, and to what extent,
an Award has been earned by the Segment or Business Unit for an Award Period.
Performance may be adjusted by the Committee to include or exclude extraordinary
and non-recurring items or other factors.

3.12
"Target" shall mean a Performance level at which the amount paid or projected to
be paid for an Award Period is equal to 100% of the Fund for the corresponding
Segment.

3.13
"Threshold" shall mean a Performance level at or above which an Award is earned
for an Award Period. For Threshold Performance, the amount paid or projected to
be paid for an Award Period is equal to 25% of the Fund for the corresponding
Segment.



SECTION 4. SEGMENT FUNDS
If an Award Period is a calendar year, prior to March 1, the Committee shall
establish the Threshold, Target and Maximum for each Segment. The Committee may
also designate one or more intermediate levels of Performance between the
Threshold and the Target, and the Target and the Maximum, for a Segment, and the
percentage of the corresponding Fund that will be available for payment as an
Award if Performance equals such intermediate level.


SECTION 5. BUSINESS UNIT FUNDS
If an Award Period is a calendar year, prior to May 1, the CEO shall designate
which Business Units, if any, shall have separate Business Unit Funds. For each
such Business Unit, the CEO shall also determine the threshold, target and
maximum on the same basis as such measures are determined for a Fund. The CEO
may also designate intermediate levels of Performance between the threshold and
the target, and the target and the maximum, for the Business Unit and the
percentage of the Business Unit Fund that will be available for payment as an
Award if Performance equals such intermediate level.


SECTION 6. PARTICIPANTS
If an Award Period is a calendar year, at any time before or during the Award
Period the CEO may designate eligible participants in the MICP for that Award
Period and the respective Funds or Business Unit Funds, as the case may be, in
which they shall participate. The Committee may at any time designate an
individual to participate in the MICP for an Award Period and the Fund or
Business Unit Fund in which such individual shall participate. Except for (i)
participants in the MICP during an Award Period who retire, die or become
permanently disabled before Awards are paid for that Award Period pursuant to
Section 10, whose Awards for that Award Period shall be prorated to the date of
such retirement, death or permanent disability if it occurs before the last day
of that Award Period, (ii) participants in the MICP during an Award Period whose
employment is involuntarily terminated by the Company other than for cause (as
determined by the CEO) on or after November 1 of that Award Period, whose Awards
for that Award Period shall be prorated to the date of such termination if such
termination occurs before the last day of that Award Period, and (iii)
participants in Grade 24 and above, who must be employed by the Company or one
of its subsidiaries on the date when an Award is paid in order to be eligible to
receive an Award, a person must be employed by the Company or one of its
subsidiaries on December 31 of that Award Period in order to be eligible to
receive an Award, unless the CEO decides on an earlier date in individual cases.
For the avoidance of doubt, a participant’s Award for any Award Period,
including but not limited to an Award that is to be prorated pursuant to the
preceding sentence, (A) shall be determined in accordance with the MICP, based
on the level of Performance attained in that Award Period, and (B) shall be
subject to all of the terms and conditions of the MICP, including without
limitation the last sentence of Section 7 and Section 8.2, and (C) shall be paid
at the time specified in Section 10.


SECTION 7. AWARDS – BUSINESS UNIT FUNDS
After the end of the Award Period and based on the final Performance of each
Business Unit for which a Business Unit Fund has been designated pursuant to
Section 5, the CEO, upon the recommendation of the corresponding Company
Officer, shall determine each participant's share of the Business Unit Fund
(except for any Company Officer who participates in the Business Unit Fund or
the Fund of the corresponding Segment, whose Award shall be determined by the
Committee pursuant to Section 8.1). Without limiting the foregoing, the CEO
shall have the authority, subject to Section 9, to make adjustments to the
amount of any Business Unit Fund and to adjust or refrain from making an Award
to any participant.


SECTION 8. AWARDS – SEGMENT FUNDS
8.1
After the end of the Award Period and based on the final Performance of each
Segment, the CEO shall determine each participant's share of the corresponding
Segment Fund, upon the recommendations of the Company Officers (except for any
Company Officer who participates in the Fund). The CEO shall recommend the share
of the Corporate Office Fund for each Company Officer, other than the CEO. The
Committee shall approve the Award to each Company Officer other than the CEO,
and determine the appropriate Award for the CEO, based in all instances on
Individual Targets and the Performance level achieved.

8.2
Subject to Section 9, the Committee shall have the authority to make adjustments
to the Funds and to adjust or refrain from making an Award including, without
limitation, making an Award to any Company Officer in excess of his or her
calculated Award and recommending to the CEO an Award in excess of the
calculated Award for any participant who is not a Company Officer.



SECTION 9. AWARDS ABOVE MAXIMUM
Notwithstanding anything in the MICP to the contrary, no awards in excess of the
Maximum shall be made to any person without the approval of the Committee.


SECTION 10. PAYMENT
Awards shall be paid within the 2½ months that immediately follow the expiration
of the Award Period (i.e., in the case of an Award Period that is a calendar
year, on or after January 1 and on or before March 15 of the following calendar
year).


SECTION 11. GENERAL
11.1
The interpretation of the MICP by the Committee and its decisions on all
questions arising under the MICP shall be conclusive and binding on all
participants and the CEO.

11.2
The MICP may be amended at any time, including retroactively, by the Committee.

11.3
All Awards are intended to qualify as short-term deferrals under Treasury
Regulation section 1.409A-1(b)(4). The MICP shall be administered, interpreted
and construed to carry out that intention, and any provision of the MICP that
cannot be so administered, interpreted and construed shall to that extent be
disregarded. However, the Company does not represent, warrant or guarantee that
any Award will qualify as a short-term deferral, nor does the Company make any
other representation, warranty or guaranty to any participant as to the tax
consequences of any Award or of participation in the MICP.









[Signature page follows]


















IN WITNESS WHEREOF, each of the following persons, together constituting all of
the members of the Committee, have signed this document as of the day set forth
below to be effective as of the latest day set forth below.






                                        
Gary G. Benanav                    Date




                                        
Richard J. Hipple                    Date




                                        
Mylle H. Mangum (Committee Chair)            Date




                                        
JoAnna L. Sohovich                    Date




Amended
02/17/95
02/20/96
07/20/98
04/11/00
12/12/01
07/19/06
10/22/08
12/27/17


1

